Dunbar, J.,
(concurring). — I concur in the result, for the reason that the record shows that the assured had *260actual knowledge, outside of the stipulation in the policy, of the limitations of the agent, hut not on the ground stated in the majority opinion. I make no question of the correctness of the rule stated in relation to the general law of agency, hut do not think the strict rule ought to apply to insurance and other similar companies which do their business exclusively through agents. In such cases all the actors are necessarily agents. The company is composed of agents; and persons who contract with them will, in spite of all theories of law, rely upon the statements of such agents, and.will regard them as the company. They will not scrutinize closely all the conditions contained in the body of the policy, and could not understand many of them if they did. They will rely upon the statements of the agents appointed by the company, and who come to deal with them armed with the recommendations of the company; and innocent parties, who act on their advice, ought not to suffer. In addition to this, the contracts are, in a sense, one-sided. They are prepared in advance by the agents of the company, without any consultation with or consideration by the assured, and they place the parties in a different position, so far as responsibility is concerned, from, the ordinary mutual contract or agreement made and entered into between individuals. Such is the modern doctrine of the courts, and such is the doctrine of this court as announced in Hart v. Niagara Fire Ins. Co., 9 Wash. 620 (38 Pac. 213, 21 L. R. A. 86), and cases cited therein.